102 F.3d 1577
10 Fla. L. Weekly Fed. C 589
In re FIRST NATIONAL BANK OF BOSTON, a national bankingassociation, Petitioner.
No. 95-5008.
United States Court of Appeals,Eleventh Circuit.
Dec. 24, 1996.

Gary S. Salzman, Law Office of Gary S. Salzman, P.A., Winter Park, FL, Michael J. Appleton, Marlowe & Appleton, Winter Park, FL, for Appellant.
Stephen A. Schorr, Korman, Schorr & Wagenheim, P.A., Ft. Lauderdale, FL, Thomas L. Abrams, Berger & Davis, P.A., Ft. Lauderdale, FL, Robert H. Hosch, Jr., Butler, Moon & Hosch, P.A., Orlando, FL, Lenore C. Nesbitt, Miami, FL, Timothy Buckley, III, Atlanta, GA, for Appellee.
On Petition for Writ of Mandamus to the United States District Court for the Southern District of Florida (No. 95-8366-CIV-LCN), Lenore Carrero Nesbitt, Judge.
Before KRAVITCH, BIRCH and BLACK, Circuit Judges.
PER CURIAM:


1
In view of the parties' settlement of the underlying case in district court, the panel opinion, published at 70 F.3d 1184 (11th Cir.1995), is VACATED.  This case is REMANDED to the district court with instructions that it be DISMISSED as moot.